Citation Nr: 0217425	
Decision Date: 12/03/02    Archive Date: 12/12/02

DOCKET NO.  97-00 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for headaches and/or 
seizures.

2.  What evaluation is warranted for stress reaction of the 
left leg from March 13, 1995?

3.  What evaluation is warranted for stress reaction of the 
right leg from March 13, 1995?


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel

INTRODUCTION

The veteran had active service from February 1987 to 
September 1989.

This case came to the Board of Veterans' Appeals (Board) 
from a May 1996 decision by the Buffalo, New York, Regional 
Office (RO).  Thereafter, the veteran moved to North 
Carolina and his claim file was transferred to the Winston-
Salem RO.

In November 2000, the Board remanded the case for a hearing 
but, later that month, the veteran withdrew his hearing 
request.  In April 2001, the Board remanded the case for 
further development of the evidence.

In an August 1996 Statement of the Case, the RO included the 
issue of entitlement to a 10 percent evaluation under 
38 C.F.R. § 3.324.  Such an evaluation, however, cannot be 
combined with any other rating.  Compensable evaluations 
have since been assigned the service-connected leg 
disabilities, as well as for a service-connected back 
disorder, so a 10 percent evaluation cannot be assigned 
pursuant to section 3.324, that issue is moot, and it is no 
longer before the Board.


FINDINGS OF FACT

1.  The veteran's service medical records do not reflect 
complaints, diagnoses, or treatment of a disorder manifested 
by headaches or seizures.

2.  There is no medical evidence that the veteran sustained 
a head injury in service, and the preponderance of the 
credible evidence is against finding that he otherwise did 
incur such an injury.

3.  Medical evidence purporting to link a current headache 
or seizure disorder to the veteran's military service is 
dependent upon his claimed history of in-service head 
injuries, a history that is neither credible nor supported 
by the evidence.

4.  The veteran's service-connected bilateral leg disorder 
has been manifested by complaints of pain after exercise 
but, since March 13, 1995, there has never been clinical 
evidence of pathology in either leg.


CONCLUSION OF LAW

1.  The veteran did not incur or aggravate in service a 
disorder manifested by headaches or seizures.  38 U.S.C.A. 
§§ 1131, 5103A, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.102, 3.159, 3.326 (2002).

2.  The schedular criteria for evaluations greater than 10 
percent each for stress reactions of the left and right legs 
have not been met for any period since March 13, 1995.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.3, 4.7, 
4.10, 4.40, Diagnostic Code 5262 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the veteran's service medical records reveals no 
complaints, findings or diagnoses of either a head injury or 
a seizure disorder.  At his June 1989 medical board physical 
examination the veteran reported a history of incurring a 
head injury prior to service but no sequelae were noted.  In 
June 1989, the veteran specifically denied a history of 
epilepsy or "fits." 

An August 1989 medical board report noted included diagnoses 
of chronic stress reactions of the tibiae.

In a March 1995 VA claim, the veteran, trained as a medic in 
service and employed after service as an emergency medical 
technician, said he was treated for head injuries at Brooke 
Army Medical Center (AMC) in 1987, and at the hospital at 
Wright-Patterson Air Force Base (AFB) in 1988.  He also 
submitted a disability claim to the Social Security 
Administration (SSA) in March.

At a March 1995 initial SSA interview, the veteran reported 
that he was hit in the head with a croquet mallet at age 3 
or 4, that he fell off playground equipment in the second 
grade and lost consciousness for an hour, and that he dove 
into a pile of leaves and hit his head on concrete, but he 
denied residuals of those childhood injuries.  He reported, 
however, that he was "beat up" by the Military Police in 
1987, had a 14 or 16 hour "memory loss," and had had 
headaches ever since.  Also, he said he was mugged in 1988 
and kicked in the head.  He had headaches once or twice a 
year in 1987, but they became more frequent and severe in 
1994.  In addition to the headaches, he had possible 
seizures during which the left side of his body shook.

A March 1995 discharge summary from a VA hospital noted that 
the veteran was admitted seven days earlier for evaluation 
of a seven- or eight-year history of headaches.  The veteran 
said that the headaches that varied from pressure headaches 
to throbbing headaches, to stabbing pain.  The location of 
the headache also varied from the frontal to right frontal 
region to the jaw region.  The appellant said the headaches 
were not preceded by an aura or any particular event, but 
said that they were sometimes accompanied by nausea and 
vomiting.  Over-the-counter medications had not provided 
relief, and an injection for migraine provided little.  He 
said his pupils had been unequal in size a few days prior to 
admission, but they were equal and reactive during 
hospitalization.  He also reported a recent problem 
remembering words.

During the hospitalization, the veteran also registered a 
variety of nonspecific complaints including numbness around 
the abdominal region and a tingling sensation, as if someone 
were touching him or pricking him with needles, only on the 
right side of the body.  Computerized tomography of the 
head, with and without contrast, was unremarkable.  
Electroencephalography did not confirm seizures.  He was 
referred to the psychiatry clinic, to rule out conversion 
reaction, and the discharge summary reflected a psychiatric 
consultation, but no psychiatric diagnosis.  Diagnoses at 
discharge were chronic headaches, etiology unknown.

An April 1995 discharge summary from a different VA hospital 
noted that the veteran was admitted after complaining of 
"spells" during which he noted an odor of a new-mown lawn, 
or baking bread followed by a "lapse of consciousness" of 
several minutes duration.  Historically, the veteran 
reported being beaten into a 14 hour coma in 1987.  The 
veteran complained that he had been plagued with headaches 
since.  More recently, he had "spells" during which his left 
arm shook and his left hand became uncoordinated.  The 
author of the report said these "spells" were "almost surely 
seizures."

In describing his treatment the veteran stated that he had 
taken multiple analgesics including as many as four Percocet 
tablets at a time.  The author of the report said he watched 
as the veteran flushed Percocet tablets down the toilet, and 
dihydroergotamine therapy was prescribed to treat analgesic-
overuse headaches.  In addition, the veteran reported stress 
fractures of both legs, but blood tests and X rays of the 
lower legs did not suggest metabolic bone disease, and the X 
rays did not suggest any acute  disease of the lower 
extremities.

At discharge, diagnoses included analgesic-overuse 
headaches, seizure disorder, and rule out metabolic bone 
disease.  The diagnosis of seizure disorder was based on 
history "so convincingly positive" for seizure disorder, but 
it was not confirmed by electroencephalography as the 
equipment was inoperable.  The discharge summary noted that 
while hospitalized the veteran had not had any of the 
previously-described "spells."

At a May 1995 VA psychological evaluation, the veteran 
reported using Tegretol for seizures.  He also reported a 
history of incurring multiple head injuries between 1967 and 
1988.  Psychological testing indicated that his current 
problems were a mood disorder, a memory disorder, and a 
moderately-severe to severe degree of emotional overlay due 
to somatic complaints.

At a June 1995 VA mental hygiene clinic intake interview, 
the veteran reported that he had been beaten by Military 
Police in 1987 and was unconscious for several hours 
afterward.  He also reported that he had been mugged while 
on leave in Dayton, Ohio, in 1989.

SSA records included a June 1995 interview by the Ohio 
Office of Disability Determination.  There the veteran said 
he was a medic in service and, while on active duty, was 
assaulted twice in 1987 and sustained a head injury on each 
occasion.  He said he was never hospitalized for those 
injuries, though he claimed he was unconscious for 14 hours 
after one and for several hours after the other.  The 
examiner said the veteran had "what by his description 
sounds like petit mal seizure activity" once or twice a 
week, though the seizures were not described in the report.  
The veteran said that, until his medication was adjusted, he 
had had an aura of olfactory hallucinations that preceded 
the seizures; currently seizures were preceded by an aura of 
"undefined visual hallucinations."  The diagnosis was 
dementia and seizure activity, secondary to head trauma, and 
major depression.  Complex focal or complex partial seizure 
disorder was not diagnosed.

In July 1995, the veteran sought treatment at Oswego 
Hospital.  During a social worker assessment, he reported 
five head injuries since 1987 each of which, he said, was 
sufficiently significant to require hospitalization.  (The 
report does not indicate that the veteran provided further 
information about the dates of the head injuries, their 
causes, their nature, the locations of the hospitals, or 
details of the treatment.)  The appellant said he had a 
seizure disorder due to the head injuries which was 
manifested by left-sided tremors, blackouts, and episodes of 
pain with tinnitus or the sound of crying.  He said that, in 
service, he was stationed overseas on three separate 
occasions, but returned to the States several times in 
connection with hospitalizations for the head injuries.  He 
reported receiving a medical discharge from service because 
of these injuries.

[The Board notes at this point that service personnel 
records show that after basic and advanced training, the 
veteran was stationed at Schofield Barracks, Hawaii, that he 
was screened by a medical evaluation board, transferred to 
the Presidio for a 1989 physical evaluation board, but never 
hospitalized in-service while in the continental United 
States.  The 1989 physical evaluation board determined that 
the veteran was physically unfit only due to chronic stress 
reaction of the tibiae and mechanical low back pain.  While 
the veteran was separated for medical reasons, these reasons 
did not include either head injury residuals or a seizure 
disorder.]

During the psychiatric examination, the veteran said he had 
sustained three major head injuries, the most recent when he 
was beaten by other servicemen in 1989, after which he 
reportedly began having seizures.  The examiner said the 
veteran was "very vague about the treatment of his seizure 
disorder," and noted that, though the veteran reported 
seizures since 1989, his treatment for seizures began just a 
few months earlier.

Records from Oswego Hospital do not show that the veteran 
was seen by the neurology service, or that a seizure 
disorder was diagnosed.

In September 1995, the veteran was seen at the VA epilepsy 
clinic.  The examiner noted a probable history of 
posttraumatic epilepsy, depression, headaches, and possible 
bipolar disorder.  The veteran said his headaches and 
depression were controlled by Prozac.  He said his left arm 
"shaking spells" had nearly disappeared on increased 
Tegretol, and his "spells" of olfactory-hallucinations-
followed-by-staring were greatly diminished.  Currently, he 
said he had good and bad days and symptoms, on the bad days, 
included occasional inequality in size of pupils, difficulty 
with speech, a shaky feeling, a sensation that his hands 
felt numb and thick, and rare visual hallucinations in the 
periphery.  The symptoms did not all occur together; 
instead, they occurred in "almost random association."  The 
number of "bad days" had decreased with the increased 
Tegretol.  Examination was nonfocal and the pupils were 
equal.  The assessment was probable posttraumatic epilepsy, 
but the examiner added the following:  "Unclear what these 
bad days are[,] but do not believe they are seizures and he 
denies headaches.  Feel that they may relate to an 
underlying ? [psychiatric] illness."  In a note dated a few 
days later, the attending physician concurred and added that 
the "'[b]ad days' episodes prob not Sz or migraine.  
Probably ? problem."

A November 1995 VA general medical examination recorded the 
appellant's claim that he was beaten by military police in 
1987, and that he was mugged and "knocked out" in 1988 or 
1989.  The appellant claimed that since these incidents he 
had experienced headaches and mental status changes.  The 
examiner noted that no records were available for review.  
The impression was status post head injuries, headaches, and 
depression.

At a November 1995 VA orthopedic examination, the veteran 
reported that he had never been hospitalized.  He said he 
had lower extremity stress fractures in service, but he 
denied current leg pain since he was not working or 
exercising.  On examination his gait was normal, reflexes 
hyperactive, and his pulses were good.  There were no 
neurological changes, and both tibia regions were within 
normal limits.  The examiner reviewed April 1995 lower leg X 
rays and concluded there was very little objective evidence 
of any abnormality.

At a November 1995 VA neurological examination, the veteran 
claimed that after having been beaten in 1987, he was in a 
coma for 14 hours.  Since then, he reportedly suffered from 
headaches and "spells" that began with an aura of auditory 
hallucination and progressed to a lapse of consciousness for 
several minutes.  The examiner noted a prior diagnosis of 
analgesic-overuse headache.  The veteran said that the 
"spells" decreased when he started on Tegretol.  Following 
examination the assessments entered were bipolar disorder, 
complex partial seizure disorder, and posttraumatic 
headaches.

In February 1996, in light of the history of head trauma in 
1987, the veteran underwent VA computerized tomography of 
the head, with and without contrast, but the results were 
negative.

In a March 1996 letter to the RO, the veteran said he asked 
Brooke Army Medical Center for copies of the 1987 emergency 
room records pertaining to the claimed head injury, but was 
told that these records were only maintained for five years.  
He also claimed that, in the fall of 1988, he was mugged, 
beaten to the ground, kicked in the head, face, neck, chest, 
and abdomen, and sustained a broken nose while visiting 
Dayton, Ohio.  He said he sought treatment at Wright-
Patterson AFB hospital, however, contact with that hospital 
revealed that those emergency room records were only 
maintained for five years.  He said that, in sum, there were 
no records of treatment of head injuries at the two military 
medical facilities where he claimed to have received it.

The RO also sought the veteran's 1987 Brooke Army Medical 
Center treatment records.  In April 1996, the National 
Personnel Records Center (NPRC) reported that Brooke's 1987 
records had not been retired, and referred the RO to the 
hospital.  In May 1996, Brooke reported that a search of 
their records yielded none on the veteran.  

The May 1996 RO decision denied service connection for 
headaches with seizures, and granted service connection for 
stress reaction of the legs.  A noncompensable evaluation 
was assigned for each leg disorder.

In an August 1996 record from the VA psychiatric service, 
the veteran reported that he sustained a head injury when he 
was beaten by Military Police, was treated at the emergency 
room of a military hospital, but was not seen by a doctor.  
He also said he was "molested" by several people in 
Lancaster, Ohio, while on leave in 1988.  He said he had 
been evaluated by "private doctors" in March 1995 and 
complex focal seizure disorder, bipolar disorder, and 
explosive personality, were diagnosed.  Diagnoses, on the 
instant record, were complex focal seizure disorder, bipolar 
disorder, and personality disorder.

In fact, the above record is the first in this file to 
reflect a diagnosis of complex focal, or partial, seizure 
disorder.

In September 1996 VA mental health outpatient treatment 
records the veteran reported having been a medic in-service, 
and he claimed that he left the service because of head and 
back injuries.  Postservice he reported working in hospitals 
or with ambulances at various times over the prior six 
years.  His jobs ended as a result of boredom or 
disagreements, and he had been unable to work since February 
1995 because of  mental problems and a seizure disorder.  He 
said the seizure disorder was due to five head injuries, and 
that headaches began after the fourth head injury sustained 
during a beating by Military Police in San Antonio in 1987.  
Following a mental status examination the veteran was 
diagnosed with dysthymia, and a borderline personality 
disorder with narcissistic and antisocial traits.  A seizure 
disorder was not diagnosed.

The veteran was seen at a VA epilepsy clinic in November 
1996 where the problem list included complex partial 
epilepsy due to 1987 head trauma.  Following examination the 
assessment included complex partial seizures.  He returned 
to the clinic later that month and described the varying 
nature of his "spells."  Following examination the doctor 
did not diagnose a seizure disorder, and said he was "[n]ot 
sure what these attacks are."

The RO again contacted NPRC for Brooke Army Medical Center 
records and, in January 1997, NPRC reported that a search of 
1987 and 1988 records from Brooke was unsuccessful.  In 
December 1997, the RO asked the veteran if a police report 
had been made in connection with the assault in Lancaster, 
Ohio.  Later that month, the veteran replied that the 
assault occurred in Dayton, Ohio, that a police report was 
not made, and that he went directly to Wright-Patterson AFB 
for treatment.  (The RO query was apparently prompted by an 
August 1996 record by a VA psychiatrist to whom the veteran 
claimed that he was "molested" by a group of persons in 
Lancaster, Ohio.)  

At the VA epilepsy clinic in June 1997, the veteran gave a 
history of a head injury at age 3 with no loss of 
consciousness, another at age 7 with a 15 minute loss of 
consciousness, another head injury with loss of 
consciousness for more than 16 hours, and another injury 
sustained during a 1989 mugging during which he was kicked 
in the head but suffered no loss of consciousness.  He 
claimed that the "spells" began after sustaining the in-
service head injuries.  The examiner noted that a February 
1996 computerized tomography of the brain was normal, and 
that an April 1995 electroencephalogram was abnormal but not 
confirmatory for seizures.  The examiner indicated that he 
would discuss the possibility of video monitored 
electroencephalography with the appellant.

Between June and September 1997, the appellant continued to 
be seen at a VA epilepsy clinic.  He reported a history of 
head trauma in 1987.  Following examinations the assessments 
were head trauma resulting in partial complex seizures.

At a September 1997 VA examination the veteran reported 
complaints of shin and knee pain which increased with 
weather changes and increased activity.  Physical 
examination revealed a slower gait, but no knee swelling, 
edema, erythema, scarring or deformity.  Range of motion 
studies revealed full knee extension and flexion to 140 
degrees bilaterally.  The examiner opined that motion would 
be restricted with flare ups but the degree of disability 
during a flare up could not be quantified without examining 
the appellant during an actual flare up.  X-ray findings 
were within normal limits.  The diagnosis was bilateral 
chronic stress reactions of the tibiae.

The appellant was seen for a VA bone examination in February 
1998.  He reported continuing problems due to shin splints, 
difficulty walking, and an inability to run.  Knee x-ray 
studies in September 1997 were noted to show no abnormality.  
Range of motion studies revealed full extension bilaterally, 
as well as at least 95 degrees of flexion bilaterally.  
Flare ups were opined to alter his range of motion.  The 
diagnosis was recurrent shin splints by history.

A December 1999 VA Medical Center discharge summary noted 
that the veteran was admitted with complaints of auditory 
and visual hallucinations.  He said his last seizure 
occurred about one month earlier.  These hallucinations, 
unlike those previously reported, did not appear to precede 
seizure activity.  Relevant diagnoses included a history of 
an organic affective disorder, rule out bipolar disorder, 
and a seizure disorder.

In May 2001, Wright-Patterson reported that their records 
did not reflect treatment of the veteran.

At a February 2002 VA orthopedic examination, the veteran 
reported that he had pain in the shins or the adjacent 
muscles after walking or standing 30 minutes to an hour.  He 
said he had not complained of shin pain, or sought medical 
attention for it, because he had had so much back pain.  On 
examination, there was no tenderness to palpation over 
either shin, but there was minimal tenderness to deep 
palpation of adjacent muscles.  There was no exaggerated 
shin pain with deep knee bends or with standing on heels or 
toes.  Current X rays did not show cortical thickening, seen 
on X rays in service, or any other evidence of stress 
fractures.  A history of bilateral shin splints with 
bilateral anterior compartment syndrome that caused 
discomfort with, or after, the kind of stress that had 
caused the shin splints and stress fractures in the past, 
was noted.  There were no "flare-ups."  The examiner found 
that the disorder was only manifest with prolonged use of 
the legs.  The disorder did not cause industrial impairment 
but, as long as the anterior compartment syndrome persisted, 
the veteran should not be encouraged to undertake employment 
that required running or prolonged standing, lifting, or 
walking.

The examiner noted a history of a right knee injury in the 
area of the medial meniscus.  There was minimal tenderness 
over the medial plica area of the right knee.  The knees 
were stable, they demonstrated a full, pain-free range of 
motion, and there was no exaggerated pain with deep knee 
bending.  The only other abnormality of the lower 
extremities the veteran reported was some numbness of the 
lateral aspect of the right foot and leg.  The examiner said 
that the stress fractures in service did not cause either 
knee disorders or the reported numbness.

In an April 2002 decision, the RO assigned a 10 percent 
evaluation for each of the veteran's leg disorders effective 
March 13, 1995.  In a July 2002 Supplemental Statement of 
the Case the RO explained that 10 percent evaluations were 
assigned in spite of the fact that the rating criteria 
provide for a 10 percent evaluation when there is evidence 
of tibiae-fibulae malunion with slight knee or ankle 
disability, and there is no such evidence in this case.

Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), which 
prescribes VA duties to advise a claimant of the evidence 
needed to substantiate a claim, and to help a claimant 
obtain that evidence, was enacted during the pendency of 
this appeal.  VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126 (West Supp. 2002).  VA 
duties have been implemented by 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326.

In this case, the May 1996 RO decision advised the veteran 
that, since his claim of entitlement to service connection 
for a disorder manifested by headaches or seizures was based 
on an assertion that he had such the disorders due to in-
service head injuries, evidence was needed to substantiate 
the claim that he sustained in-service head injuries.  That 
decision did grant service connection for stress reaction of 
the tibiae, but it denied a compensable evaluation because 
the appellant denied pain and there was no medical evidence 
of current disability.  An April 2001 Board decision advised 
the veteran of the provisions of VCAA, and the RO did so as 
well later that month.  The veteran did not respond with 
information about any possible sources of additional 
evidence.

The claims files include the veteran's service personnel and 
medical records, his statements, SSA records, and VA and 
non-VA medical records.  The veteran did not respond to the 
April 2001 RO letter asking him to identify the custodians 
of additional evidence.  Finally, in a September 2002 
letter, the RO advised the veteran that his case was being 
sent to the Board, and invited him to submit any additional 
evidence he had directly to the Board.  However, he has not 
responded to that letter, either.

Probative evidence, not included in the file, has not been 
identified.  The Board is unaware of any such evidence, and 
finds that all probative evidence has been obtained.  Since 
there is no probative evidence not of record, it is not 
possible for VA to notify the veteran of evidence he should 
obtain and evidence VA would attempt to obtain.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
sum, the Board finds that VA has complied with the notice 
and duty-to-assist provisions of VCAA.  Hence, the Board may 
address the merits.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
To establish entitlement to service connection there must be 
evidence of an etiologic relationship between a current 
disability and events in service or an injury or disease 
incurred there.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Certain chronic disorders, manifested to a certain 
degree, within a specified period after service, are 
presumed to have been incurred in service.  38 C.F.R. 
§§ 3.307(a), 3.309(a) (2002).  In the case of disorders 
diagnosed after service, the requisite link between a 
current disability and military service may be established 
by medical evidence that the veteran incurred a chronic 
disorder in service and currently has the same chronic 
disorder, or by medical evidence that links a current 
disability to symptoms that began in service and continued 
to the present.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997); 38 C.F.R. § 3.303(b).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  That responsibility is 
particularly onerous where, as here, medical opinions 
diverge but, in weighing the medical evidence, the Board may 
accept one medical opinion and reject others.  Id.  Still, 
the Board cannot make its own independent medical 
determination, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one 
medical opinion over another.  Evans; Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence.  The Court 
has held, for example, that a postservice reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence.  Grover 
v. West, 12 Vet. App. 109, 112 (1999).  Further, a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  In addition, 
an examination that does not take into account the records 
of prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
A bare transcription of lay history, unenhanced by 
additional comment by the transcriber, is not competent 
medical evidence merely because the transcriber is a health 
care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Moreover, a medical professional is not competent 
to opine as to matters outside the scope of his expertise.  
Id. citing Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Also, a medical opinion is 
inadequate when unsupported by clinical evidence.  Black v. 
Brown, 5 Vet. App. 177, 180 (1995).  Finally, a medical 
opinion based on an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
In sum, the weight to be accorded the various items of 
medical evidence in this case must be determined by the 
quality of the evidence and not necessarily by its quantity 
or source.

Initially, the Board notes that epilepsies are one of the 
disorders for which service connection is warranted if 
manifested to a compensable degree within the first post-
service year.  38 C.F.R. § 3.309(a).  However, there is no 
evidence in this case that an epilepsy was diagnosed, or 
even manifested, within the veteran's first postservice 
year.  

Turning now to evidence of entitlement on a direct basis, 
the Board notes that it is not entirely clear that the 
veteran has a currently has a disorder manifested by 
seizures or headaches.  First, he has not complained of 
headaches since 1995.  Diagnoses, in 1995, were, variously, 
posttraumatic headaches, chronic headaches, or analgesic-
overuse headaches.  Second, it appears that those headaches 
were successfully treated with dihydroergotamine.  
Accordingly, it appears that the veteran does not now have a 
disorder manifested by headaches.  Service connection is not 
warranted in the absence of current disability.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).

With regard to a seizure disorder, computerized tomography 
has not shown a brain lesion and electroencephalography has 
not confirmed seizure activity.  Further, no examiner has 
ever reported observing any seizure symptoms or even any 
claimed "spell."  Examiners who have diagnosed a seizure 
disorder since service have done so on the basis a self-
reported history that was "convincingly positive" for a 
seizure disorder.  Alas, these examiners did so without 
reviewing the veteran's service medical records and without 
securing any electroencephalographic confirmation.  Thus, 
these diagnoses are not competent evidence.  Grover, Black, 
Reonal.  

Moreover, some doctors have expressed bewilderment at the 
appellant's descriptions of "spells," and have said they are 
not sure what the veteran described, while others have 
attributed his complaints to a psychiatric problem.  The 
latter view is certainly plausible given the results of May 
1995 VA psychological testing finding an emotional overlay 
to his somatic complaints.

There is another explanation that health care professionals 
are always loathe to consider.  Consider the veteran's 
service medical records, which appear to be complete, and 
the absence therefrom of any treatment record showing a head 
injury.  Certainly, a head injury that resulted in a 14-hour 
loss of consciousness would be expected to generate a 
plethora of treatment records.  Emergency room records would 
have been incorporated in the veteran's service medical 
records.  More likely, however, a 14-hour loss of 
consciousness would have resulted in a hospital admission, a 
discharge summary, and another plethora of clinical records.  
Even records from an Air Force emergency room would have 
been sent to the veteran's home station to be added to his 
service medical records.  So there is an unexplained absence 
of records of treatment of two head injuries the veteran 
claims to have sustained in service.  

Add to that the fact that although he gave a history of a 
head injury at his June 1989 separation examination, he said 
it was one that occurred in childhood.  A credible claim for 
service connection would have expected the service medical 
evidence to show that the appellant reported the two head 
injuries at his separation from active duty.  So there is 
the veteran's unexplained failure to give a history of head 
injuries at or about the time he claims they occurred.  Add 
to that the fact that the veteran has given so many 
different stories about his head injuries that it is evident 
that he can no longer tell a cogent one.  Indeed, that is 
the reason that his many efforts to report his head injuries 
in service are reported above in such detail.  His own 
reports, carefully recorded by health care professionals, 
demonstrate, more eloquently than can be done here, that the 
veteran simply is not credible.

Simply put, there is no medical evidence that the veteran 
ever sustained a head injury in service.  Since diagnoses of 
a seizure disorder are based on his history of head injuries 
in service, the lack of credible evidence that such head 
injuries occurred precludes service connection for a seizure 
disorder.  Grover, Miller, LeShore.  Thus, service 
connection is denied.

Turning now to the law applicable to the evaluation of the 
leg disorders, the Board is not concerned here with service 
connection, as that has already been established; it is the 
level of disability that is of concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Still, each disability must be 
viewed in relation to its history, so examination reports 
and treatment records dating back to the date of the claim 
are considered.  38 C.F.R. § 4.1.  The history of disability 
is even more important where, as here, the veteran disagrees 
with the initial evaluation assigned upon the grant of 
service connection.  In such a case, separate ratings can be 
assigned for separate periods of time, based on the levels 
of disability manifested during each separate period of 
time, from the effective date of service connection.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The basis of disability evaluations is the ability of the 
body as a whole, or of a system or organ of the body, to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  The VA Schedule 
for Rating Disabilities identifies various disabilities by 
separate diagnostic codes.  Within diagnostic codes specific 
ratings are determined by the application of criteria that 
are based on the average impairment of earning capacity 
caused by the rated disability, and those specific ratings 
are generally considered adequate to compensate for 
considerable loss of working time due to exacerbations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2002).  When 
there is a question as to which of two evaluations should be 
assigned, the higher evaluation is assigned if the 
disability picture more nearly approximates the criteria for 
that evaluation; otherwise, the lower evaluation is 
assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the 
degree of disability is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the 
inability to perform the ordinary working movements of the 
body with normal excursion, strength, speed, coordination, 
and endurance.  Functional loss, weakness, and pain on 
motion are all symptoms which must be considered.  The 
assignment of an accurate evaluation requires an assessment 
of anatomical damage and functional loss with respect to the 
foregoing elements.  Functional loss may be due to 
anatomical damage manifested by deformity, by the absence of 
necessary bones, muscles, or associated structures, by 
adhesions, by defective innervation, or by other pathology.  
Functional loss may also be due to pain, but complaints of 
pain must be supported by adequate evidence of pathology and 
by the visible behavior of the claimant.  See, generally, 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40.

In this case, the veteran's service-connected leg disorders 
are residuals of bilateral shin splints.  The Board notes 
that in November 1995, the veteran said he was not then 
having pain because he was not working or exercising.  He 
has not complained of, or sought treatment for, residuals of 
shin splints since he filed his claim in March 1995.  At the 
February 2002 VA orthopedic examination, there was no 
tenderness over the tibiae, but rather only some on deep 
palpation of adjacent muscles.  Indeed, the veteran only 
reported having pain after standing for more than half an 
hour.

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5262 (impairment of the tibiae and fibulae), a 10 percent 
evaluation is warranted for tibiae-fibulae malunion with 
slight knee or ankle disability; a 20 percent evaluation is 
warranted for tibiae-fibulae malunion with moderate knee or 
ankle disability.  In this case, there has never been, at 
any time since March 13, 1995, evidence of malunion of the 
tibiae-fibulae, so a compensable evaluation has never been 
warranted.  Hence, there is no evidence which would warrant 
an evaluation greater than 10 percent for either leg for any 
time since March 13, 1995.

In reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a disorder manifested by headaches or 
seizures is denied.

An evaluation greater than 10 percent for stress reaction of 
the left leg, for any period since March 13, 1995, is 
denied.

An evaluation greater than 10 percent for stress reaction of 
the right leg, for any period since March 13, 1995, is 
denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  
We are in the process of updating the form to reflect 
changes in the law effective on December 27, 2001.  See the 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, please 
note these important corrections to the advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

